Citation Nr: 0828720	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  02-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling effective May 11, 
2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  Service in Vietnam and award of the Purple 
Heart Medal and the Bronze Star Medal are evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

The veteran's May 2001 claim for entitlement to service 
connection for PTSD was granted in a February 2002 rating 
decision which evaluated the disability as 30 percent 
disabling effective May 11, 2001, the date the veteran's 
claim was received by VA.  The veteran disagreed with the 
disability rating and an appeal was perfected.

In September 2003, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before a Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder. 

In a February 2004 decision, the Board granted an increased 
disability rating of 50 percent.  The veteran appealed the 
decision to the Court of Appeals for Veterans Claims (Court).  
In a November 2004 Order, the Court remanded the claim to the 
Board for a statement of reason and bases regarding why the 
evidence did not support a finding of a disability rating in 
excess of 50 percent pursuant to the Court's holding in 
Shoemaker v. Derwinski, 3 Vet.App. 248, 253 (1992).  

In June 2005, the veteran and his representative once again 
presented evidence at a hearing at the RO before a VLJ.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  In September 2005, the Board 
remanded the claim to the RO for consideration of new claims 
raised by the veteran.  

In an April 2006 rating decision, the RO granted an increased 
disability rating of 70 percent disabling effective from the 
date the claim was received, May 11, 2001.  In a March 2007 
rating decision, the Board remanded the claim for 
adjudication whether application of extraschedular criteria 
was appropriate.

In March 2008, the Board remanded the claim for scheduling of 
a hearing.  In July 2008, the veteran and his representative 
presented evidence at a hearing at the RO before the 
undersigned VLJ.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The claim is once again before the Board for adjudication.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
memory loss, isolation, hypervigilence, episodes of panic 
attacks of about 2-3 times per month, depression, sleep 
disturbance due to nightmares related to traumatic events in 
Vietnam, and feelings of irritability and anger in the 
workplace and at home.

2.  The veteran continues to work full-time, his speech is 
logical and relevant, he denies thoughts of harm to others 
and himself, he is oriented to time, place and person, has 
good personal hygiene, has fluent speech, and he has a good 
relationship with his wife of more than 30 years.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board noted the veteran's February 2008 
request for a hearing before a VLJ at the RO and ordered VBA 
to arrange such a hearing.  As noted above, the veteran and 
his representative presented evidence and testimony at a July 
2008 hearing at the RO before the undersigned VLJ.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 
13 Vet.App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the 
Board's remand order").  The Board finds that VBA complied 
with the March 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in a notice letter 
dated October 2005 about the information and evidence that is 
necessary to substantiate his claim for an increased 
disability rating by informing him that the evidence needed 
to show that his service-connected disability had gotten 
worse.  

In addition, the letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, in accordance with the Board's remand order, the 
veteran was informed pursuant to the United States Court of 
Appeals for Veterans Claims (Court) decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, noted above, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a May 2006 
letter.  

The Board further finds that the veteran received 
appropriate notice, with respect to his increased rating 
claims, under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Significantly, the veteran's 
representative provided specific symptomatology for 
specific criteria of the diagnostic code pertaining to 
the veteran's claim for increased disability ratings.  
Moreover, the veteran's statement of January 2005, his 
testimony at the June 2005 hearing, statement of July 
2006, and the testimony at the July 2008 hearing, make 
clear that the veteran understood what symptomatology 
was required for an increased disability rating under 
the diagnostic code criteria.
 
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R.
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Sanders 
Court provided that if there was evidence the veteran 
had actual knowledge of the subject matter of the 
notice, then that satisfied VA's showing that there was 
no prejudice to the veteran.  As indicated above, the 
statements of the veteran make clear that he had actual 
knowledge of the information required under Vazquez-
Flores.  For that reason, no prejudice to the veteran is 
evident.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), as well as all pertinent private medical 
records identified by the veteran and VA medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was provided 
medical examinations to include in November 2005.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2007).  As 
indicated in the Introduction, the veteran and his 
representative have appeared on three occasions before VLJs, 
including the July 2008 hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).



Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 70 percent disabling.

Schedular rating

The currently assigned 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  A 100 percent rating is assigned for 
total occupational and social impairment.  For reasons 
explained in greater detail below, the Board concludes that 
the evidence of record indicates that the veteran does not 
exhibit most of the criteria as described in the 100 percent 
criteria of the Diagnostic Code.

The November 2006 VA examiner noted the veteran complained of 
that his PTSD symptoms caused his employer to provide as much 
isolation and lack of visual stimulation as possible at his 
workplace.  The veteran further contended that his home 
situation is often stressful.  He stated he resided with his 
wife, daughter and two grandchildren.  He often removes 
himself from family activities and withdraws to his room to 
read.  He complained of nightmares as often as three times a 
week, and described startle reactions when helicopters fly 
overhead.  

The examiner described the veteran's mood as sullen, serious 
and "often distant."  The veteran's hygiene and grooming 
were described as "adequate."  The veteran's speech was 
fluent with no word finding problems.  Affect was described 
as "compatible [with] bottled-up emotion."  The examiner 
noted that the veteran's thought processes were logical and 
coherent with no signs of delusions or b bizarre ideation, 
and there were no "delusions or signs of desire ideation."  
The veteran's perceptual function was described as intact, 
and he was noted to be "alert and correctly oriented.  The 
veteran's cognitive abilities were assessed to be high 
average and his insight and judgment were assed to be fair.  
The examiner determined that a GAF of 48 was appropriate.

At the July 2008 hearing, the veteran indicated he had driven 
himself to the hearing and that it was a distance of 75 
miles.  He indicated he did not like to drive that distance.  
See hearing transcript at page 4.  He testified that he 
forgets names sometimes at work, that his depression is 
getting worse, and that he normally gets two hours of 
uninterrupted sleep.  See hearing transcript at pages 5, 6, 
and 10.  He states that his employer of 4-to-5 years has made 
accommodations for his symptoms.  He was given a new job 
which does not require him to associate with other employees 
and he has an office with provides him with relatively 
isolated space.  See hearing transcript at pages 6 and 11.  
The veteran described his hypervigilent behavior, his panic 
attacks which occur 2-to-3 times per month, and how he uses 
isolation as tool to deal with stress.  See hearing 
transcript at pages 6, 10 and 13.  Finally, he described how 
he has no friends with whom he associates or socializes on a 
regular basis.  See hearing transcript at page 14. 

The record does not contain evidence that the veteran's 
thought processes or communications are grossly impaired.  
Nor is there evidence of delusions or hallucinations.  
Although the veteran testified that he had to control his 
temper when he found himself in stressful situations, there 
is no record evidence of grossly inappropriate behavior.  The 
veteran has not been described or found to be in persistent 
danger of hurting himself or others.  Although he testified 
that he "gets by" with personal hygiene, there is no 
evidence that he can not perform activities of daily living, 
including maintenance or minimal personal hygiene.  The 
veteran has never been described as being disoriented as to 
time or place.  While the veteran has testified he has 
difficulty remembering names at work, there is no evidence of 
memory loss of the names of close relatives, his own 
occupation, or his own name.  In sum, the record evidence 
does not support one of the rating criteria for a 100 percent 
disability rating.

Indeed, the veteran does not meet much of the rating criteria 
for a 70 percent disability rating.  The specific criteria 
for 70 percent includes symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  The veteran 
reports no obsessional rituals and there were none noted by 
any of the examiners.   As noted, the veteran complains that 
he has occasions where he must work to control his anger, 
there is no evidence he has any periods of unprovoked 
irritability or periods of violence; there is no evidence 
that the veteran has been involved with law enforcement 
authorities for any reason, including violence of any kind.  
There is no evidence that the veteran suffers from near-
continuous panic, although the veteran's depression has been 
persistent and treated with prescription medication.  

There is no evidence of spatial disorientation.  Examiners 
have noted that the veteran reported that he avoided news 
reports about war and combat movies, and the examiner noted 
that the veteran was hypervigilent.  No examiner has reported 
evidence of delusions or hallucinations.  His speech has 
never been described as illogical, obscure or irrelevant, but 
rather was most recently described as fluent with no word-
finding problems.  

Finally, in every examination, the veteran's personal 
appearance and hygiene was normal.  The Board also notes that 
the court's Order indicates that the veteran represented 
himself on his appeal to the Court.  He was, evidently, able 
to cope with the stress of that appeal case and prevail.  His 
statements of record and his testimony at hearings have been 
consistently lucid and articulate; those records attest to 
the veteran's social capabilities regarding communication.  
Moreover, the veteran's most recent GAF score of 48 is at the 
top of the range of serious symptoms which are congruent with 
the evidence of record.  No GAF score of record reflects the 
degree of disability described by the criteria of a 100 
percent disability under Diagnostic Code 9411.  The Board 
thus concludes that an increased rating to 100 percent 
disabled is not warranted.

In summary, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 100 
percent rating, but is more reflective of occupational and 
social impairment consistent with a 70 percent rating.  For 
those reasons, the veteran's claim is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran has been assigned a 70 percent rating effective 
since the date his claim was received by VA.  The Board has 
reviewed the entire record and has determined that the 
veteran's PTSD symptomatology does not support a finding that 
the veteran's condition met the criteria of a 100 percent 
rating during any period since his effective date of service 
connection, May 11, 2001.  Thus, staged ratings are not 
appropriate in this case.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The Board initially observes that the issue of extraschedular 
application was considered in the October 2007 supplemental 
statement of the case.  The Board will do likewise.

The veteran testified that he has not been hospitalized for 
his PTSD symptoms.  He continues to work at a job with 
relatively high responsibility.  The record does not indicate 
that he has missed work for long periods because of his PTSD.  
Rather, it appears from the record that the veteran's 
employers have made accommodations for his symptomatology and 
that they have take steps to ensure the veteran can continue 
to be productive.  

The veteran has not indicated how the disability interferes 
with his ability to perform work beyond that contemplated in 
the 70 percent schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  The record does not demonstrate that the 
veteran's disability causes more impairment or deficiency 
than the currently assigned 70 percent rating.  For these 
reasons, the Board has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


